Citation Nr: 1014455	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to September 
1967 and from May 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

A video conference hearing was held before the undersigned 
Veterans Law Judge in February 2009, and a transcript of this 
hearing is of record.  

In May 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain 
records from the Social Security Administration (SSA).  The 
action specified in the May 2009 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current anxiety and depression are not caused 
by or related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disability, not including PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131(West 2002); 38 
C.F.R.  §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired 
psychiatric disability other than PTSD.  Entitlement to 
service connection for PTSD was denied in an April 2009 
rating decision, and that issue is not currently before the 
Board.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran has alleged both in written statements and in 
testimony before the undersigned Veterans Law Judge, that his 
current symptoms of anxiety and depression are related to his 
active service.  Specifically, the Veteran alleges that 
during his service in the United States Navy, he had a job 
that caused him severe stress and that he continues to suffer 
from anxiety secondary to traumatic memories of this job.  

On a Report of Medical History completed in November 1965, 
prior to the Veteran's enlistment in the United States Army 
Reserve, the Veteran reported that he experienced frequent 
trouble sleeping and nervous trouble.  This was further 
clarified by a note that the Veteran bit his nails.  A 
medical examination performed at the same time found the 
Veteran to be psychiatrically normal.  

On a Report of Medical History, before the Veteran began 
active duty for training, the Veteran reported frequent 
trouble sleeping and depression or excessive worry.  He 
reported these symptoms again on a Report of Medical History 
completed in September 1967 at separation from the Army 
Reserve.  However, a medical examination performed at that 
time found no psychiatric disorders.  

The Veteran's remaining service treatment records, including 
service treatment records from the Veteran naval service show 
no evidence of complaints of or treatment for an acquired 
psychiatric, providing evidence against the Veteran's claim.  

Additionally, there is no evidence of complaints of, or 
treatment for, an acquired psychiatric disability within one 
year of service or for many years after service.  
At his February 2009 hearing, the Veteran testified that he 
received treatment from a Dr. D., approximately ten years 
after separation from service, but was unable to locate the 
treatment provider or obtain any records of this treatment.  
In March 2009, M.H., a licensed clinical social worker, 
submitted a letter stating that although she had since 
destroyed her records, she remembered treating the Veteran, 
probably in 1996.  She stated that the Veteran reported to 
her that she diagnosed him with PTSD and that while she was 
unable to provide any records or case notes to support this, 
she believed that the Veteran was credible based on his 
description to her of the allegedly stressful events in 
service.  

Additionally, in March 2009, the Veteran's spouse testified 
that the Veteran has suffered from sleep disabilities since 
they married in 1972, that the Veteran has always been 
nervous and easily stressed, and that he has a history of 
alcohol abuse.  

Also of record are medical records provided by the Veteran's 
current treatment providers, Dr. B.R. and Dr. D.M..  While 
these records show more recent treatment for depression and 
anxiety, the Veteran's treating physicians have repeatedly 
attributed his symptoms of anxiety and depression to his many 
medical problems, actually providing evidence against the 
claim that it is his service that has caused his currently 
problems.  There is no evidence in any of these records that 
the Veteran's psychiatric symptoms are related to his 
military service.  

At an SSA evaluation conducted in February 2007, the examiner 
concluded that the Veteran's anxiety and depression are 
secondary to his physical problems and are not severe.  The 
examiner noted that the Veteran was not seeing a therapist 
for his psychiatric problems and his treatment providers had 
not referred him to a psychiatrist or psychologist for his 
anxiety or depression.  Importantly, no reference was made to 
service.   

Based on the above evidence, the Board finds that the 
Veteran's current symptoms of anxiety and depression did not 
have onset in service and are not related to the Veteran's 
military service.  The Veteran reported problems with nerves 
and depression prior to enlistment in the Army Reserves and 
prior to reporting for active duty for training, providing 
evidence against the Veteran's claim by suggesting that he 
experienced symptoms of depression and anxiety prior to any 
military service.  There is no mention of any psychiatric 
disorder upon enlistment into the United States Navy or at 
separation therefrom, and no evidence of complaints of, or 
treatment for, a psychiatric condition in the Veteran's 
service treatment records.  

Additionally, there is no evidence of any treatment within 
one year of service or for approximately twenty five years 
after service.  The first evidence of psychiatric treatment 
is the testimony of M.H. that she treated the Veteran in the 
mid 1990s, probably in 1996.  After that, there is no 
evidence of treatment for an acquired psychiatric disorder 
until 2004, when the Veteran was treated at Southwest 
Internal Medicine.  However, as discussed above, current 
medical records attribute the Veteran's noted depression and 
anxiety to his deteriorating physical health.  

Overall, not only do the service records provide evidence 
against this claim, but so to do the post-service treatment 
records which, overall, indicate a problem not associated 
with service.

The Board has carefully considered the Veteran's testimony 
that his psychiatric symptoms had onset in service and have 
persisted since.  However, the Board finds other evidence of 
record, including the opinions of multiple medical 
professionals, evidence of psychological problems predating 
the Veteran's service, the absence of any complaints of (or 
treatment for) an acquired psychiatric disability for many 
years after service, no problems in service, and indications 
of a problem associated with deteriorating physical health (a 
problem not associated with service) to be more probative 
concerning the cause of the Veteran's current acquired 
psychiatric disability.  Even if the Board were to assume 
that the Veteran's duties during his naval service were 
difficult and stressful, the preponderance of the evidence 
show that any current anxiety or depression at this time the 
Veteran experiences is caused by multiple serious medical 
problems not related to service.

The Board has considered whether the Veteran could be awarded 
entitlement to service connection for an acquired psychiatric 
duty secondary to any of these medical problems, but 
unfortunately, the Veteran currently has no service connected 
disabilities.  Accordingly, entitlement to service connection 
for an acquired psychiatric disability cannot be granted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in June and November 2007, prior to the 
initial rating decision.  These letters informed the Veteran 
of what evidence was required to substantiate his claim and 
of VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as SSA and private medical records.  The Board has 
also considered whether the Veteran should be afforded VA 
examinations for his acquired psychiatric disability, but as 
there is no evidence of a chronic acquired psychiatric 
disability in service and medical evidence that strongly 
relates the Veteran's current psychiatric symptoms to his 
current health problems, a referral for a VA examination is 
not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that the service and post-service 
treatment records, as a whole, provide highly probative 
evidence against this claim. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


